The defendants were assessor and assistant assessor of the city of Minneapolis. In each of several counts as a *Page 66 
cause of action the complaint alleges that the defendants, acting in such capacities, wrongfully, unlawfully, willfully, and maliciously conspired, confederated, and agreed together with intent to injure the plaintiff, and to assess, and did so assess, certain of his real estate at certain sums, which it alleges to have been excessive, in equitable, and overvaluation, and that thereby he was compelled to pay, and did pay, for taxes a certain sum in excess of what he ought justly and legally to have paid.
It is unquestionable, and has been from the earliest days of the common law, that a judicial officer cannot be called to account. In a civil action for his determinations and acts in his judicial capacity; however erroneous or by whatever motives prompted. This rule and the reason for it are nowhere more clearly and emphatically stated than by Mr. Justice Cornell inStewart v. Cooley, 23 Minn. 350. The only question has been as to its application to officers whose duties are largely ministerial only, when they come to perform duties imposed on them in their nature judicial or quasi judicial, as is the case with an assessor under the tax laws. When he comes to determine the value of property he exercises a quasi judicial function; he must determine it upon his judgment. Judge Cooley, in his work on Taxation, (page 786,) lays it down that the exemption from private actions extends to assessors. If the rule protects such officers at all, it protects them for the same reason and to the same extent as in the case of judges of courts. There are but few decisions in which the question was directly involved. We are not referred to and do not find any holding that the exemption does not extend to such officers as assessors. The cases of Weaver
v. Devendorf, 3 Denio, 117; Barhyte v. Shepherd,35 N.Y. 238; Western Railroad Co. v. Nolan, 48 N.Y. 513; Baker v.Allen, 21 Pick. 382, — hold that it does extend to them, and other decisions extend the rule to other officers when performing duties requiring the exercise of judgment. See Harrington v.Commissioners of Roads, 2 McCord, 400; Freeman v. Cornwall, 10 Johns. 470; Sage v. Laurain, 19 Mich. 137; Van Steenbergh
v. Bigslow, 3 Wend. 42; Burton v. Fulton, 49 Pa. St. 151;Harman v. Tappenden, 1 East 555; Wall v. Trunbull,16 Mich. 228.
The same reason which justifies the rule of exemption in the case *Page 67 
of judges of courts applies to assessors, when they are determining the value of property for the purposes of taxation. Protection is not extended to the judge for his own sake, but because the public interest requires full independence of action and decision on his part, uninfluenced by any fear or apprehension of consequences personal to himself, except in so far as he may be accountable to the state for the manner in which he shall discharge the duties intrusted to him. It is also for the public interest that assessors, in determining values for purposes of taxation, should possess the same independence. If they were liable to have the considerations upon which they make the valuations impeached at the suit of every dissatisfied property owner, it is doubtful if men fit to hold the office could be induced to take it.
Upon both reason and authority, therefore, we hold that the exemption includes assessors in making assessments to the same extent that it does judges in exercising their judicial functions.
The assessment being unimpeachable in this action, in contemplation of law the alleged agreement or combination to make an excessive assessment, even if in so agreeing defendants were acting outside their quasi judicial functions, did not result in any injury to appellant, and without injury the action cannot be maintained. If there were an overvaluation, the law affords another remedy.
Order affirmed.
VANDEABURGH, J., took no part in this decision.
 *Page 118